      Case 2:18-cv-08223-JCZ-KWR Document 13 Filed 12/10/18 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA



  LATOYA BARRA, et al                                                 CIVIL ACTION
  VERSUS                                                              NO: 18-8223
  STEPHEN WATTS, et al                                                SECTION: "A"


                                    ORDER OF DISMISSAL

       The Court having been advised by counsel for the parties that all of the parties to this action

have firmly agreed upon a compromise,

       IT IS ORDERED that this action is hereby dismissed without costs, but without prejudice

to the right upon good cause shown, to reopen or to seek summary judgment enforcing the

compromise if settlement is not consummated within sixty (60) days. During this sixty day

period, the Court retains jurisdiction for all purposes, including enforcing the settlement agreement

entered into by the parties.

       COUNSEL ARE REMINDED THAT, IF WITNESSES HAVE BEEN SUBPOENAED,

EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT TO APPEAR.

       New Orleans, Louisiana, this 10th day of December 2018.




                                                              JAY C. ZAINEY
                                                      UNITED STATES DISTRICT JUDGE
